Title: To James Madison from John Gibson, 17 January 1805 (Abstract)
From: Gibson, John
To: Madison, James


17 January 1805, Vincennes. “The appointment of Secretary of the Indiana Territory which I now hold, will Expire at the End of the present Session of the Senate, permit me Sir, again to sollicit your interest and that of your friends in my reappointment to that office. I make no doubt, Governor Harrison has already represented to the president of the United States the part I took in effecting the late purchase of Territory from the Delawares, without detracting from the merit of Governor Harrison, I may safely add it was principally effected by my interest with that Nation. I have not the least doubt, that at a period not very distant, the whole of the Country which they own, may be obtained from them by purchase or in Exchange for other Lands in Louisiana.”
 